       Case 3:20-cr-00052-BAJ-RLB       Document 140     08/20/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                     CRIMINAL ACTION

 VERSUS
                                                            NO.20-00052-BAJ-RLB
 ELLIOT STERLING


                               RULING AND ORDER

      Before the Court is the United States’ Motion in Limine to Exclude

Evidence, Questioning, and Argument Related to Alton Sterling and the

Department of Justice (Doc. 105). The Motion is opposed. (Doc. 117). For the

reasons provided, the Government’s Motion is GRANTED.

      On August 3, 2020, the Federal Grand Jury returned a fourteen-count

Indictment against Defendant Elliot Sterling alleging violations of wire fraud,

financial aid fraud, and money laundering. See (Doc. 1). On March 16, 2021, the Court

granted Defendant’s Motion to Proceed Pro Se (Doc. 28), and later appointed stand-by

counsel. (Doc. 39, Doc. 42).

      Defendant has alleged on numerous occaisions, both in Court and in related

motions, that the Government targeted him for prosecution because he publicly spoke

out against the United States Department of Justice following its investigation into

the death of Alton Sterling, Defendant’s cousin. (Doc. 37, p. 3); (Doc. 117, p. 2);

(Doc. 105, p. 2–5). The United States requests that the Court enter an order

precluding Defendant “from making statements and argument, asking questions, or

introducing evidence at trial specifically related to unsubstantiated allegations about
                                          1
          Case 3:20-cr-00052-BAJ-RLB        Document 140   08/20/21 Page 2 of 4




Alton Sterling, the Department of Justice and the defendant’s theory that he was

targeted for prosecution,” on four bases. First, according to the Government, the

argument is “without legal or factual basis.” (Doc. 105, p. 1). Second, that the

argument is irrelevant. (Id. at p. 2). Third, that the argument is “unduly prejudicial

to the government’s case and confusing to the jury.” (Id.). Fourth, that the argument

is “an impermissible attempt to encourage jury nullification.” (Id.).

         The critical question is whether such evidence is relevant to the case.

“Evidence is relevant if: (a) it has any tendency to make a fact more or less probable

than it would be without the evidence; and (b) the fact is of consequence in

determining the action.” FED. R. EVID. 401. Defendant has been charged with three

categories of offenses: wire fraud, money laundering, and financial aid fraud. See

(Doc. 1). Therefore, the Government must prove at trial that Defendant, on nine

separate instances between December 2017 and September 2018, “caused an

interstate wire communication to be transmitted . . . in connection with the

submission of a FAFSA 1, which contained false material information.” (Doc. 1,

p. 17–18). The Government must also prove that Defendant fraudulently obtained

federal funds in violation of 20 U.S.C. § 1097(a). See United States v. Strain,

78 F. App’x 975, 976 (5th Cir. 2003) (per curium). Finally, the Government must

establish that Defendant derived more than $10,000 from a specified unlawful

activity (in this case, wire fraud), subsequently engaged in a financial transaction

with this property, and knew the property was derived from unlawful activity. See



1   Free Application for Federal Student Aid.
                                                2
       Case 3:20-cr-00052-BAJ-RLB        Document 140     08/20/21 Page 3 of 4




United States v. Alaniz, 726 F.3d 586, 602 (5th Cir. 2013) (citation omitted).

      “[T]he burden is on the introducing party to establish relevancy.” Downling v.

United States, 493 U.S. 342, 351 n. 3 (1990). Defendant argues that he will “simply . . .

talk about myself speaking out against the department of justice on all major outlets,”

but he has not provided any legal or factual support for why that testimony makes

any fact more or less likely as it relates to the charges for wire fraud, financial aid

fraud, or money laundering. (Doc. 117, p. 2). “The accused does not have an unfettered

right to offer testimony that is incompetent, privileged, or otherwise inadmissible

under standard rules of evidence.” Taylor v. Illinois, 484 U.S. 400, 410 (1988).

Testimony relating to Alton Sterling and the United States Department of Justice’s

investigation into his death are not relevant to Defendant’s underlying charges. See

United States v. Armstrong, 517 U.S. 456, 463 (1996) (“A selective-prosecution claim

is not a defense on the merits to the criminal charge itself, but an independent

assertion that the prosecutor has brought the charge for reasons forbidden by the

Constitution.”).

      Accordingly,




                                           3
       Case 3:20-cr-00052-BAJ-RLB      Document 140    08/20/21 Page 4 of 4




      IT IS ORDERED that the United States’ Motion (Doc. 105) is GRANTED.

Defendant shall not ask questions, introduce extrinsic evidence, or make statements

or arguments at trial related to Alton Sterling and the Department of Justice

investigation related to his death.



                              Baton Rouge, Louisiana, this 19th day of August, 2021



                                      _____________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                         4
